Citation Nr: 1539615	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1972 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his spouse testified before the undersigned via videoconference in July 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2014 hearing, the Veteran testified that his low back disability had onset as a result of carrying backpacks, running, and other forms of wear and tear during his military service.  He also described falling while taking a shower during active duty.  The Veteran further testified that he was in a motor vehicle accident that hurt his back during service. 

VA afforded the Veteran an examination in April 2009.  During the clinical interview, the Veteran explained his back history to the examiner, essentially listing the same in-service history as he did in the July 2014 hearing.  He explained that his back pain would intermittently affect him after service, though it had progressively worsened over the recent years.  After examining the Veteran, the examiner diagnosed him with sciatic right L5 radiculopathy.  For his opinion, the examiner found that the Veteran's back condition was common for men his age.  The examiner noted that, although the Veteran's back pain seemed to have begun during his active military service, he was unable to directly link the Veteran's back pain with his service. 

In an addendum opinion in May 2009, the same examiner reiterated his negative nexus opinion.  As rationale, the examiner solely focused on the Veteran's examination records from his entrance and separation from active service and a treatment record from April 1973.  

This opinion is inadequate for adjudication purposes because the examiner did not fully discuss the Veteran's competent and credible lay statements regarding the progression of his back condition during and after service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The examiner did note that his opinion was based on the Veteran's history.  However, there was no accompanying rationale for dismissing the Veteran's competent and credible statements regarding that history.  A remand is necessary to obtain a medical opinion that addresses and discusses the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination for his low back disability claim.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset during the Veteran's active service or was caused by his active service.

In addition to the medical history, all conclusions and rationales should take into consideration the Veteran's competent and credible assertions regarding his symptoms during and after service. 

A complete rationale should be given for all opinions and conclusions expressed, to include addressing the Veteran's lay statements.

2.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




